UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 6, 2007 SVI MEDIA, INC. (Formerly Oxford Media, Inc.) (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 000-51125 (Commission File Number) 20-3270909 (I.R.S. Employer Identification Number) One Technology Drive Building H, Irvine, California92618 (Address of principal executive offices) (Zip Code) (949) 341-0050 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrantunder any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officer. On November 6, 2007, the company’s Chief Operating Officer, Elizabeth W. Salmon, tendered her resignation to the Board of Directors, effective as of November 9, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SVI MEDIA, INC. (Registrant) /s/ BRIAN WEISS Brian Weiss Chief Financial Officer DATE:
